ANDERSON, J.
(dissenting). — I think the trial court committed reversible error in refusing charge 24, requested by the defendant. It was not abstract and hypothesized a state of facts, which, if true, would create a variance fatal to the averment of the complaint.
The gravamen of the complaint was that Dunn negligently ordered the intestate to go down in the mine, which contained a large and dangerous quantity of gas, and which caused the death of the intestate. If the death was caused by gas let into the mine, by the deceased, by opening the cock after he got down into same, his death did not result from the cause ascribed in the complaint. It is true the gas may have been in the pipes, and the pipes may have been in the mine, but so long as it was confined in the pipes, and did not escape therefrom until the intestate let it in, it could not be said that the mine contained a large and dangerous quantity of gas when intestate was ordered down, and that this death was so caused, as charged in the complaint. According to the hypothesis of the charge, the deceased would not have been killed but for the fact that he let the gas into the mine after he went down.
I therefore dissent, and McClellan and Evans, JJ., concur.